DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 6-7 of the Remarks of 12/03/2021, with respect to the 35 U.S.C. § 112(f) invocation of claim 1 have been fully considered but they are not persuasive. The Applicant argues that “trailer diagnostic module…” of claim 1 should not be interpreted under 35 U.S.C. § 112(f) because in light of the specification, a person of ordinary skill in the art would understand the term “trailer diagnostic module” as reciting definite structure. The Examiner states that “trailer diagnostic module” is not a well-known term in the art and is rather a non-structural term. The Specification is not sufficient in its own right to show otherwise. Further, “trailer diagnostic module…” of claim 1 fulfills all three prongs of the three-prong test (see MPEP 2181) and therefore still invokes 35 U.S.C. § 112(f). The Examiner further notes that no 35 U.S.C. § 112(b) rejection was ever given and therefore no denial that those interpretations from the Specification referenced by the Applicant are invalid. Rather, there is 
Applicant’s arguments, see pages 7-10 of the Remarks of 12/03/2021, with respect to the 35 U.S.C. § 103 rejections of claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “trailer diagnostic module…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for “trailer diagnostic module…” can be found in Specification Paragraphs [0032] and [0039] as a vehicle control unit consisting of a processor and a memory.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7-8, 11-14, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrus (US 2017/0116795; already of record), in view of  Cekola et al. (US .
Regarding claim 1, Andrus discloses:
A vehicle comprising an automotive trailer lighting diagnostic system (Abstract; Fig. 1),
the system comprising:
	   a trailer (Fig. 1; Paragraph [0027]);
  one or more trailer lights disposed on the trailer, one or more components of the vehicle or trailer that are associated with the one or more trailer lights (Paragraph [0031]);
   a user interface (Paragraph [0031]); and
   a trailer diagnostic module (Fig. 1 Element 102; Paragraph [0028] Lines 11-14)… configured to:
      activate the one or more trailer lights in a particular sequence (Paragraph [0050]);
      receive a signal identifying at least one malfunctioning trailer light of the one or more trailer lights (Paragraph [0050]);
      automatically identify a diagnostic procedure for the at least one malfunctioning trailer light from a plurality of diagnostic procedures (Paragraph [0058]) and…;
      execute steps of the diagnostic procedure for the at least one malfunctioning trailer light (Paragraph [0058]) by:
         soliciting information from a user via the user interface (Paragraph [0056]),
	         …	
                     executing branching logic steps (Fig. 7), and
	         …
	Andrus does not teach:

	      a trailer diagnostic module disposed within a vehicle and configured to both send signals to the trailer and receive signals from the trailer, and…
      … initiate the identified diagnostic procedure;
         …
	         issuing instructions to the user via the user interface,
	         …
	         initiate repair or replacement of the at least one malfunctioning trailer light through user actions via the user interface; and
	         recommend service options to the user if the diagnostic procedure for the at least one malfunctioning trailer light is unable to return the at least one malfunctioning trailer light to working order.
	However in the same field of endeavor, Cekola teaches a towed vehicle controller which combines a trailer brake controller and lighting driver (Abstract) and more specifically:
    	…
a trailer diagnostic module disposed within a vehicle and configured to both send signals to the trailer and receive signals from the trailer (Fig. 4; Paragraphs [0024] and [0057]-[0060], i.e. housed in a towing vehicle), and…	     
…
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle of Andrus to incorporate… a vehicle trailer diagnostic module disposed within a vehicle and configured to both send signals to the trailer and receive signals from the trailer, and…, as taught by Cekola. 
	The combination of Andrus and Cekola does not teach:
    	  …
	      … initiate the identified diagnostic procedure;
         …
	         issuing instructions to the user via the user interface,
	         …
	         initiate repair or replacement of the at least one malfunctioning trailer light through user actions via the user interface; and
	         recommend service options to the user if the diagnostic procedure for the at least one malfunctioning trailer light is unable to return the at least one malfunctioning trailer light to working order.
However in the same field of endeavor, Sargent teaches a black-box gateway device implemented in a vehicle and configured to interface with an engine computer and a plurality of wireless sensors installed in the vehicle (Abstract) and more specifically:  
     	      …
      … initiate the identified diagnostic procedure (Col. 5 Lines 13-27);
         …
	         issuing instructions to the user via the user interface (Col. 5 Lines 13-27),
	         …

	         recommend service options to the user if the diagnostic procedure for the at least one malfunctioning trailer light is unable to return the at least one malfunctioning trailer light to working order (Col. 4 Lines 24-38, i.e. other information related to vehicle condition is at least one malfunctioning trailer light; Col. 5 Lines 27-51, i.e. the threshold met to recommend service is when it is unable to return the at least one manufacturing trailer light).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Andrus and Cekola to incorporate  …initiate the identified diagnostic procedure; issuing instructions to the user via the user interface,…, and initiate repair or replacement of the at least one malfunctioning trailer light through user actions via the user interface; and recommend service options to the user if the diagnostic procedure is unable to return the at least one malfunctioning trailer light to working order, as taught by Sargent. Doing so would identify potential problems within the vehicle and provide a recommended treatment or service before a failure occurs, as recognized by Sargent (Col. 3 Lines 33-41).

Regarding claim 3, the combination of Andrus, Cekola, and Sargent teaches the vehicle of claim 1. Andrus further teaches wherein soliciting information from the user or issuing instructions to the user involves a visual interface (Paragraph [0050]).

claim 4, the combination of Andrus, Cekola, and Sargent teaches the vehicle of claim 1. Andrus further teaches wherein soliciting information from the user or issuing instructions to the user involves a dashboard head unit (Paragraph [0042]).

Regarding claim 5, the combination of Andrus, Cekola, and Sargent teaches the vehicle of claim 1. Andrus further teaches wherein soliciting information from the user or issuing instructions to the user involves a portable device (Fig. 9 Element 106; Paragraph [0019]).

Regarding claim 7 the combination of Andrus, Cekola, and Sargent teaches the vehicle of claim 1. Andrus further teaches wherein the at least one malfunctioning trailer light comprises a brake light (Paragraphs [0002] lines 8-13, [0050], and [0052], i.e. brake lights are part of vehicle lights and are tested while pushing the brake pedal).

Regarding claim 8, the combination of Andrus, Cekola, and Sargent teaches the vehicle of claim 1. Andrus further teaches wherein the at least one malfunctioning trailer light comprises a turn signal indicator light (Paragraph [0050]).

Regarding claim 11, the combination of Andrus, Cekola, and Sargent teaches the vehicle of claim 1. The combination of Andrus and Cekola does not teach wherein the instructions to the user comprise activating controls within the automotive trailer lighting diagnostic system.
However in the same field of endeavor, Sargent teaches wherein the instructions to the user comprise activating controls within the automotive trailer lighting diagnostic system (Col. 4 Lines 24-38, i.e. other information related to vehicle condition is at least one malfunctioning 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Andrus, Cekola, and Sargent to incorporate wherein the instructions to the user comprise activating controls within the automotive trailer lighting diagnostic system, as taught by Sargent. Doing so would identify potential problems within the vehicle and provide a recommended treatment or service before a failure occurs, as recognized by Sargent (Col. 3 Lines 33-41).

Regarding claim 12, the combination of Andrus, Cekola, and Sargent teaches the vehicle of claim 1. The combination of Andrus and Cekola does not teach wherein the instructions to the user comprise physical examination of the one or more components of the vehicle or trailer that are associated with the one or more trailer lights.
However in the same field of endeavor, Sargent teaches wherein the instructions to the user comprise physical examination of the one or more components of the vehicle or trailer that are associated with the one or more trailer lights (Col. 4 Lines 24-38, i.e. trailer lights are other information related to vehicle condition. A check engine light instructs a user to physically examine a component; Col. 5 Lines 13-27, i.e. repairing or replacing requires physical examination).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Andrus, Cekola, and Sargent to incorporate wherein the instructions to the user comprise physical 

Regarding claim 13, the combination of Andrus, Cekola, and Sargent teaches the vehicle of claim 1. The combination of Andrus and Cekola does not teach wherein the instructions to the user comprise physical replacement of the one or more components of the vehicle or trailer that are associated with the one or more trailer lights.
However in the same field of endeavor, Sargent teaches wherein the instructions to the user comprise physical replacement of the one or more components of the vehicle or trailer that are associated with the one or more trailer lights (Col. 4 Lines 24-38, i.e. trailer lights are other information related to vehicle condition; Col. 5 Lines 13-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Andrus, Cekola, and Sargent to incorporate wherein the instructions to the user comprise physical replacement of the one or more components of the vehicle or trailer that are associated with the one or more trailer lights, as taught by Sargent. Doing so would identify potential problems within the vehicle and provide a recommended treatment or service before a failure occurs, as recognized by Sargent (Col. 3 Lines 33-41).

Regarding claims 14 and 20 the claim(s) recite analogous limitations to claim(s) 1, and therefore are rejected on the same premise.

Regarding claims 16-17 and 19 the claim(s) recite analogous limitations to claim(s) 3-4 and 7, respectively, and therefore are rejected on the same premise.

Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Andrus, Cekola, and Sargent as applied to claims 1 and 14 above, further in view of Sarnackle et al. (US 8589018, hereinafter Sarnackle; already of record).
Regarding claim 2, the combination of Andrus, Cekola, and Sargent teaches the vehicle 
of claim 1. The combination of Andrus, Cekola, and Sargent does not teach wherein soliciting information from the user or issuing instructions to the user involves a voice interface.
	However in the same field of endeavor, Sarnackle teaches a diagnostic tool for a vehicle configured to automatically identify different communication protocols used by Electronic Control Units (ECUs) on-board the vehicle (Abstract) and more specifically wherein soliciting information from the user or issuing instructions to the user involves a voice interface (Abstract; Col. 7 Lines 33-36).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Andrus, Cekola, and Sargent to incorporate wherein soliciting information from the user or issuing instructions to the user involves a voice interface, as taught by Sarnackle. Doing so would allow a user's protocol preferences or types of vehicles serviced by the diagnostic tool to be input, as recognized by Sarnackle (Col. 3 Lines 21-26).

claim 15 the claim(s) recite analogous limitations to claim(s) 2, and therefore is/are rejected on the same premise.

Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Andrus, Cekola, and Sargent as applied to claims 5 and 17 above, further in view of Abdel-Rahman et al. (US 9472028, hereinafter Abdel; already of record in the IDS).
Regarding claim 6, the combination of Andrus, Cekola, and Sargent the vehicle of claim 
5. Andrus in view of Sargent does not teach wherein the portable device comprises an augmented reality device and the instructions to the user comprise augmented reality instructions.
	However in the same field of endeavor, Abdel teaches an augmented reality based interactive troubleshooting and diagnostic system and related operating methods (Abstract) and more specifically wherein the portable device comprises an augmented reality device and the instructions to the user comprise augmented reality instructions (Abstract; Fig. 4; Col. 8 Line 66 - Col. 9 Line 24).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Andrus, Cekola, and Sargent to incorporate wherein the portable device comprises an augmented reality device and the instructions to the user comprise augmented reality instructions, as taught by Abdel. Doing so would support active diagnostic communication between a mobile user device, one or more subsystems onboard a vehicle, and a solutions database system in order to assist the user, as recognized by Abdel (Col. 1 Lines 33-56).

claim 18 the claim(s) recite analogous limitations to claim(s) 6, and therefore is rejected on the same premise.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrus in view of Sargent as applied to claim 1 above, further in view of Wolf (US 8947096; already of record).
Regarding claim 9, the combination of Andrus, Cekola, and Sargent teach the vehicle of 
claim 1. The combination of Andrus, Cekola, and Sargent does not explicitly teach wherein the at least one malfunctioning trailer light comprises a tail light.
	However in the same field of endeavor, Wolf teaches a portable, self-contained device for testing the full cycle of trailer light modes without additional manual actuation by the user and for identifying where and what type of specific error occurred, if any are detected (Abstract) and more specifically wherein the at least one malfunctioning trailer light comprises a tail light (Col. 4 Lines 47-60).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Andrus, Cekola, and Sargent to incorporate wherein the at least one malfunctioning trailer light comprises a tail light, as taught by Wolf. Doing so provides a fast, effective and convenient way to test all of the light modes of tow trailer lights, as recognized by Wolf (Col. 1 Lines 45-55).

	Regarding claim 10, the combination of Andrus, Cekola, and Sargent teaches the vehicle of claim 1. The combination of Andrus, Cekola, and Sargent does not explicitly teach wherein the at least one malfunctioning trailer light comprises a backup light.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Andrus, Cekola, and Sargent to incorporate wherein the at least one malfunctioning trailer light comprises a backup light, as taught by Wolf. Doing so provides a fast, effective and convenient way to test all of the light modes of tow trailer lights, as recognized by Wolf (Col. 1 Lines 45-55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/D.T.R./Examiner, Art Unit 3663          
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        1/25/2022